DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/23/2022, with respect to the rejection of claims 11 and 17-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 11 and 17-18 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 11/23/2022, with respect to the rejection of claims 1-7, 10-13, and 16-18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Solanki (US 20220019214 A1) and Scott (WO 2019104133 A1).










	Applicant argues the following on pages 7-8:

    PNG
    media_image1.png
    93
    783
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    290
    818
    media_image2.png
    Greyscale


	Examiner agrees:
	Ferguson does not teach that the transportation robot control devices are standalone call boxes for summoning the transportation robot. However, Solanki teaches transportation robot control devices that are call boxes for summoning the transportation robot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Solanki (US 20220019214 A1). 

Regarding claim 1, Solanki discloses a method for controlling a transportation robot comprising: placing a first transportation robot control device in a first location of a manufacturing facility, the first transportation robot control device comprising a first transportation robot summoning portion, the first transportation robot control device being one of a plurality of transportation robot control devices, the plurality of transportation robot control devices being located in respective functional locations within the manufacturing facility, each of the plurality of transportation robot control devices providing a standalone call box for summoning the transportation robot to a particular location within the manufacturing facility (Solanki, Page 2 Paragraph 0017 “In various embodiments, each working station 106 may include an associated vehicle control device 110 coupled thereto. The vehicle control device 110 may control AGV movement to/from the associated working station 106. In an exemplary embodiment, the vehicle control device 110 is operable in a manual call mode wherein the AGV 102 may be manually called to perform a task at the working station 106 and the vehicle control device 110 is operable in an automatic call mode wherein the AGV 102 is automatically called to perform a task at the working station 106…At various times, the AGV 102 may be automatically summoned to the working station 106” AND Pages 1-2 Paragraphs 0015-0019 “The AGV control system 100 is used to control movements of an AGV 102 within a logistics facility 104, such as a warehouse, a distribution center, and manufacturing facility, a retail facility, and the like… In various embodiments, the working station(s) 106 may be manned working stations where an operator or user is stationed at the working station to perform a manufacturing or sorting process at the working station 106” AND Figure 1); actuating the first transportation summoning portion; transmitting a summoning command to the transportation robot in response to the actuating; and, causing the transportation robot to travel to the first location of the manufacturing facility in response to the summoning command (Solanki, Page 2 Paragraph 0017 “In various embodiments, each working station 106 may include an associated vehicle control device 110 coupled thereto. The vehicle control device 110 may control AGV movement to/from the associated working station 106. In an exemplary embodiment, the vehicle control device 110 is operable in a manual call mode wherein the AGV 102 may be manually called to perform a task at the working station 106 and the vehicle control device 110 is operable in an automatic call mode wherein the AGV 102 is automatically called to perform a task at the working station 106…At various times, the AGV 102 may be automatically summoned to the working station 106” Pages 4-5 Paragraphs 0036-0041 “At 702, the AGV control system determines if the operator presses the manual activation element on the call box…  When the manual request is triggered, at 710, a manual control signal is transmitted to the AGV and the task is queued in the AGV controller… At 714, the AGV navigates to the working station to perform the requested task”).

Regarding claim 2, Solanki further discloses placing a second transportation robot control device in a second location of a manufacturing facility, the second transportation robot control device comprising a second transportation robot summoning portion; causing the transportation robot to travel to the second location of the manufacturing facility (Solanki, Page 2 Paragraph 0017 “In various embodiments, each working station 106 may include an associated vehicle control device 110 coupled thereto. The vehicle control device 110 may control AGV movement to/from the associated working station 106. In an exemplary embodiment, the vehicle control device 110 is operable in a manual call mode wherein the AGV 102 may be manually called to perform a task at the working station 106 and the vehicle control device 110 is operable in an automatic call mode wherein the AGV 102 is automatically called to perform a task at the working station 106…At various times, the AGV 102 may be automatically summoned to the working station 106” Pages 4-5 Paragraphs 0036-0041 “At 702, the AGV control system determines if the operator presses the manual activation element on the call box…  When the manual request is triggered, at 710, a manual control signal is transmitted to the AGV and the task is queued in the AGV controller… At 714, the AGV navigates to the working station to perform the requested task”).  

Regarding claim 3, Solanki further discloses the first transportation robot control device, the second transportation robot control device and the transportation robot communicate via a peer to peer network (Solanki, Page 3 Paragraph 0026 “In an exemplary embodiment, the vehicle control device 110 communicates with the AGV 102 over a wireless communication network, such as a Wi-Fi network”).  

Regarding claim 6, Solanki further discloses the transportation robot comprises an autonomous intelligent vehicle (Solanki, Pages 1-2 Paragraph 0015 “The AGV control system 100 is used to control movements of an AGV 102 within a logistics facility 104, such as a warehouse, a distribution center, and manufacturing facility, a retail facility, and the like. The AGV 102 may be a mobile robot or autonomous mobile vehicle. Optionally, multiple AGVs 102 may be used within the logistics facility 104 and controlled by the AGV control system 100”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US 20220019214 A1) in view of Scott (WO 2019104133 A1). 

	Regarding claim 4, Solanki does not teach presenting a plurality of destination location options; selecting one of the plurality of destination location options; and, causing the transportation robot to travel to the selected destination location. 
	Scott teaches presenting a plurality of destination location options; selecting one of the plurality of destination location options; and, causing the transportation robot to travel to the selected destination location (Scott, Pages 19-22 Paragraphs 0042-0048 “These positions allow for the specific devices to be displayed at the correct locations on the map screen of the Ul… such as updating maps that are used by multiple devices; utilize the same localization and navigation algorithms on different mobile devices with different platform kinematics for individual and co-robot navigation; autonomously path plan a robot’s trajectory from one point on the map to another; display on a user interface the data received about the health and sensor data of a diverse collection of devices; allow a Facility Manager to send commands to any deployed robot to stop its task and return to its charging station (and later to any point on the map to complete a task); display the locations of all devices within a facility on a robot-built facility map”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Solanki with presenting a plurality of destination locations and causing the robot to navigate to a selected destination, in view of Scott, in order for the robot to monitor the environment and perform a task. The control devices of Scott are able to display a map of a location of the control devices as well as the robots. This allows an interface for easy monitoring and controlling of the robots to navigate to a destination location as taught by Scott. Scott states, “combine robots and smart devices into the same monitoring and control framework; integrate data from each device to our cloud database in a common communication protocol so any single data point can be used as required across all devices, such as updating maps that are used by multiple devices; utilize the same localization and navigation algorithms on different mobile devices with different platform kinematics for individual and co-robot navigation; autonomously path plan a robot's trajectory from one point on the map to another” (Scott, Page 22, Paragraph 0048).  

	Regarding claim 5, the combination of Solanki and Scott, as applied to claim 4 above, teaches the plurality of destination location options are presented via a transportation robot interface (Scott, Pages 19-22 Paragraphs 0042-0048 “These positions allow for the specific devices to be displayed at the correct locations on the map screen of the Ul… such as updating maps that are used by multiple devices; utilize the same localization and navigation algorithms on different mobile devices with different platform kinematics for individual and co-robot navigation; autonomously path plan a robot’s trajectory from one point on the map to another; display on a user interface the data received about the health and sensor data of a diverse collection of devices; allow a Facility Manager to send commands to any deployed robot to stop its task and return to its charging station (and later to any point on the map to complete a task); display the locations of all devices within a facility on a robot-built facility map”).  

	Regarding claim 7, Solanki teaches determining when a first transportation summoning portion is actuated; transmitting transportation robot summoning command to a transportation robot; and, causing the transportation robot to travel to a location within a manufacturing facility corresponding to a location of the manufacturing facility (Solanki, Page 2 Paragraph 0017 “In various embodiments, each working station 106 may include an associated vehicle control device 110 coupled thereto. The vehicle control device 110 may control AGV movement to/from the associated working station 106. In an exemplary embodiment, the vehicle control device 110 is operable in a manual call mode wherein the AGV 102 may be manually called to perform a task at the working station 106 and the vehicle control device 110 is operable in an automatic call mode wherein the AGV 102 is automatically called to perform a task at the working station 106…At various times, the AGV 102 may be automatically summoned to the working station 106” Pages 4-5 Paragraphs 0036-0041 “At 702, the AGV control system determines if the operator presses the manual activation element on the call box…  When the manual request is triggered, at 710, a manual control signal is transmitted to the AGV and the task is queued in the AGV controller… At 714, the AGV navigates to the working station to perform the requested task”); and wherein the transportation robot control device is one of a plurality of transportation robot control devices, the plurality of transportation robot control devices being located in respective functional locations within the manufacturing facility, each of the plurality of transportation robot control devices providing a standalone call box for summoning the transportation robot to a particular location within the manufacturing facility (Solanki, Page 2 Paragraph 0017 “In various embodiments, each working station 106 may include an associated vehicle control device 110 coupled thereto. The vehicle control device 110 may control AGV movement to/from the associated working station 106. In an exemplary embodiment, the vehicle control device 110 is operable in a manual call mode wherein the AGV 102 may be manually called to perform a task at the working station 106 and the vehicle control device 110 is operable in an automatic call mode wherein the AGV 102 is automatically called to perform a task at the working station 106…At various times, the AGV 102 may be automatically summoned to the working station 106” AND Pages 1-2 Paragraphs 0015-0019 “The AGV control system 100 is used to control movements of an AGV 102 within a logistics facility 104, such as a warehouse, a distribution center, and manufacturing facility, a retail facility, and the like… In various embodiments, the working station(s) 106 may be manned working stations where an operator or user is stationed at the working station to perform a manufacturing or sorting process at the working station 106” AND Figure 1).  
	Solanki does not teach a processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to a data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor.
	Scott teaches a processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to a data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Scott, Pages 13-14 Paragraph 0033 “central controller 108 includes one or more processors 300, one or more memory devices suitable for storing data, software or application code, one or more communication devices 304, including either wired or wireless communication capabilities, one or more input/output (I/O) devices 306 and a communication bus 308 to interconnect these various hardware elements. As mentioned above, embodiments described herein provide for an integrated communication and control of disparate robots 102-106, smart sensors 1 10-1 16, and other devices”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Solanki with a processor, memory, and computer executable instructions of Scott in order to control the control devices, sensors, and robots. The integrated system of control devices, sensors, and robots of Scott requires a processor, memory, and code in order to control themselves and each other. As stated in Scott, “central controller 108 includes one or more processors 300, one or more memory devices suitable for storing data, software or application code, one or more communication devices 304, including either wired or wireless communication capabilities, one or more input/output (I/O) devices 306 and a communication bus 308 to interconnect these various hardware elements. As mentioned above, embodiments described herein provide for an integrated communication and control of disparate robots 102-106, smart sensors 1 10-1 16, and other devices” (Scott, Pages 13-14, Paragraph 0033). 

	Regarding claim 8, the combination of Solanki and Scott, as applied to claim 7 above, teaches a transportation robot status portion; and the instructions executable by the processor are further configured for: providing a transportation robot status indication via the transportation robot status portion (Solanki, Page 4 Paragraph 0032 “The vehicle control device 110 includes an indicator 190 on the call box 150. The indicator 190 may be a visual indicator, such as an LED indicator. The indicator 190 provides an indication to the operator that a call signal has been sent to the AGV 102. Optionally, multiple indicators 190 may be provided indicating different call signals being sent. Optionally, the indicator 190 may provide a status indicator of the AGV 102”).  

	Regarding claim 9, the combination of Solanki and Scott, as applied to claim 7 above, teaches the transportation robot status portion provides an indication of one or more of whether communication with the transportation robot is functioning properly and whether a request to summon the transportation robot has been acknowledged by the transportation robot (Solanki, Page 4 Paragraph 0037-0038 “The process then returns to step 700. Optionally, when performing the automatic request, the indicator may be activated to indicate that the request has been queued and is in process. After the task is performed, the indicator may be deactivated to indicate that the request is complete” communication with the transportation robot is functioning properly is determined by indicator indicating process has been queued); the transportation robot status portion provides an indication of one or more of whether the transportation robot is available or busy (Solanki, Page 4 Paragraph 0032 “The vehicle control device 110 includes an indicator 190 on the call box 150. The indicator 190 may be a visual indicator, such as an LED indicator. The indicator 190 provides an indication to the operator that a call signal has been sent to the AGV 102. Optionally, multiple indicators 190 may be provided indicating different call signals being sent. Optionally, the indicator 190 may provide a status indicator of the AGV 102”).  

	Regarding claim 10, the combination of Solanki and Scott, as applied to claim 7 above, teaches the instructions executable by the processor are further configured for: providing the transportation robot control device with Wi-Fi functionality; and, using the Wi-Fi functionality to communicate with the transportation robot (Solanki, Page 3 Paragraph 0026 “In an exemplary embodiment, the vehicle control device 110 communicates with the AGV 102 over a wireless communication network, such as a Wi-Fi network”).  

	Regarding claim 11, the combination of Solanki and Scott, as applied to claim 7 above, does not teach the plurality of respective functional locations are presented via a transportation robot interface.
Scott teaches the plurality of respective functional locations are presented via a transportation robot interface (Scott, Page 22 Paragraph 0048 “combine robots and smart devices into the same monitoring and control framework; integrate data from each device to our cloud database in a common communication protocol so any single data point can be used as required across all devices, such as updating maps that are used by multiple devices… display the locations of all devices within a facility on a robot-built facility map, and allow the Facility Manager to update the location of any device in the deployment”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Solanki with presenting a plurality of functional locations via an interface, in view of Scott, in order to monitor the robots and select functional locations on the map. The control devices of Scott are able to display a map of a location of the control devices as well as the robots. This allows an interface for easy monitoring and controlling of the robots to navigate to a destination location as taught by Scott. Scott states, “combine robots and smart devices into the same monitoring and control framework; integrate data from each device to our cloud database in a common communication protocol so any single data point can be used as required across all devices, such as updating maps that are used by multiple devices; utilize the same localization and navigation algorithms on different mobile devices with different platform kinematics for individual and co-robot navigation; autonomously path plan a robot's trajectory from one point on the map to another” (Scott, Page 22, Paragraph 0048).

	Regarding claim 12, the combination of Solanki and Scott, as applied to claim 7 above, teaches the transportation robot control device communicates with the transportation robot via a peer to peer network (Solanki, Page 3 Paragraph 0026 “In an exemplary embodiment, the vehicle control device 110 communicates with the AGV 102 over a wireless communication network, such as a Wi-Fi network”).  

	Regarding claim 13, Solanki teaches a manufacturing environment comprising: a transportation robot; and, a transportation robot control device (Solanki, Pages 1-2 Paragraphs 0015-0017 “The AGV control system 100 is used to control movements of an AGV 102 within a logistics facility 104, such as a warehouse, a distribution center, and manufacturing facility… the AGV control system 100 includes a vehicle control device 110 located within the logistics facility 104. The vehicle control device 110 is communicatively coupled to the AGV 102 to control the AGV 102 within the logistics facility 104”); determining when a first transportation summoning portion is actuated; transmitting a transportation robot summoning command to the transportation robot; and, causing the transportation robot to travel to a location within a manufacturing facility corresponding to a location of the manufacturing facility (Solanki, Page 2 Paragraph 0017 “In various embodiments, each working station 106 may include an associated vehicle control device 110 coupled thereto. The vehicle control device 110 may control AGV movement to/from the associated working station 106. In an exemplary embodiment, the vehicle control device 110 is operable in a manual call mode wherein the AGV 102 may be manually called to perform a task at the working station 106 and the vehicle control device 110 is operable in an automatic call mode wherein the AGV 102 is automatically called to perform a task at the working station 106…At various times, the AGV 102 may be automatically summoned to the working station 106” Pages 4-5 Paragraphs 0036-0041 “At 702, the AGV control system determines if the operator presses the manual activation element on the call box…  When the manual request is triggered, at 710, a manual control signal is transmitted to the AGV and the task is queued in the AGV controller… At 714, the AGV navigates to the working station to perform the requested task”); and wherein the transportation robot control device is one of a plurality of transportation robot control devices, the plurality of transportation robot control devices being located in respective functional locations within the manufacturing facility, each of the plurality of transportation robot control devices providing a standalone call box for summoning the transportation robot to a particular location within the manufacturing facility (Solanki, Page 2 Paragraph 0017 “In various embodiments, each working station 106 may include an associated vehicle control device 110 coupled thereto. The vehicle control device 110 may control AGV movement to/from the associated working station 106. In an exemplary embodiment, the vehicle control device 110 is operable in a manual call mode wherein the AGV 102 may be manually called to perform a task at the working station 106 and the vehicle control device 110 is operable in an automatic call mode wherein the AGV 102 is automatically called to perform a task at the working station 106…At various times, the AGV 102 may be automatically summoned to the working station 106” AND Pages 1-2 Paragraphs 0015-0019 “The AGV control system 100 is used to control movements of an AGV 102 within a logistics facility 104, such as a warehouse, a distribution center, and manufacturing facility, a retail facility, and the like… In various embodiments, the working station(s) 106 may be manned working stations where an operator or user is stationed at the working station to perform a manufacturing or sorting process at the working station 106” AND Figure 1).  
	Solanki does not teach the transportation robot control device comprising a processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to a data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor.
	Scott teaches the transportation robot control device comprising a processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to a data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Scott, Pages 13-14 Paragraph 0033 “central controller 108 includes one or more processors 300, one or more memory devices suitable for storing data, software or application code, one or more communication devices 304, including either wired or wireless communication capabilities, one or more input/output (I/O) devices 306 and a communication bus 308 to interconnect these various hardware elements. As mentioned above, embodiments described herein provide for an integrated communication and control of disparate robots 102-106, smart sensors 1 10-1 16, and other devices”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Solanki with a processor, memory, and computer executable instructions of Scott in order to control the control devices, sensors, and robots. The integrated system of control devices, sensors, and robots of Scott requires a processor, memory, and code in order to control themselves and each other. As stated in Scott, “central controller 108 includes one or more processors 300, one or more memory devices suitable for storing data, software or application code, one or more communication devices 304, including either wired or wireless communication capabilities, one or more input/output (I/O) devices 306 and a communication bus 308 to interconnect these various hardware elements. As mentioned above, embodiments described herein provide for an integrated communication and control of disparate robots 102-106, smart sensors 1 10-1 16, and other devices” (Scott, Pages 13-14, Paragraph 0033). 

	Regarding claim 14, the combination of Solanki and Scott, as applied to claim 13 above, teaches a transportation robot status portion; and the instructions executable by the processor are further configured for: providing a transportation robot status indication via the transportation robot status portion (Solanki, Page 4 Paragraph 0032 “The vehicle control device 110 includes an indicator 190 on the call box 150. The indicator 190 may be a visual indicator, such as an LED indicator. The indicator 190 provides an indication to the operator that a call signal has been sent to the AGV 102. Optionally, multiple indicators 190 may be provided indicating different call signals being sent. Optionally, the indicator 190 may provide a status indicator of the AGV 102”).  

	Regarding claim 15, the combination of Solanki and Scott, as applied to claim 13 above, teaches the transportation robot status portion provides an indication of one or more of whether communication with the transportation robot is functioning properly and whether a request to summon the transportation robot has been acknowledged by the transportation robot (Solanki, Page 4 Paragraph 0037-0038 “The process then returns to step 700. Optionally, when performing the automatic request, the indicator may be activated to indicate that the request has been queued and is in process. After the task is performed, the indicator may be deactivated to indicate that the request is complete” communication with the transportation robot is functioning properly is determined by indicator indicating process has been queued); the transportation robot status portion provides an indication of one or more of whether the transportation robot is available or busy (Solanki, Page 4 Paragraph 0032 “The vehicle control device 110 includes an indicator 190 on the call box 150. The indicator 190 may be a visual indicator, such as an LED indicator. The indicator 190 provides an indication to the operator that a call signal has been sent to the AGV 102. Optionally, multiple indicators 190 may be provided indicating different call signals being sent. Optionally, the indicator 190 may provide a status indicator of the AGV 102”).

	Regarding claim 16, the combination of Solanki and Scott, as applied to claim 13 above, teaches the instructions executable by the processor are further configured for: providing the transportation robot control device with Wi-Fi functionality; and, using the Wi-Fi functionality to communicate with the transportation robot (Solanki, Page 3 Paragraph 0026 “In an exemplary embodiment, the vehicle control device 110 communicates with the AGV 102 over a wireless communication network, such as a Wi-Fi network”).  

	Regarding claim 17, the combination of Solanki and Scott, as applied to claim 13 above, does not teach the plurality of respective functional locations are presented via a transportation robot interface.
Scott teaches the plurality of respective functional locations are presented via a transportation robot interface (Scott, Page 22 Paragraph 0048 “combine robots and smart devices into the same monitoring and control framework; integrate data from each device to our cloud database in a common communication protocol so any single data point can be used as required across all devices, such as updating maps that are used by multiple devices… display the locations of all devices within a facility on a robot-built facility map, and allow the Facility Manager to update the location of any device in the deployment”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Solanki with presenting a plurality of functional locations via an interface, in view of Scott, in order to monitor the robots and select functional locations on the map. The control devices of Scott are able to display a map of a location of the control devices as well as the robots. This allows an interface for easy monitoring and controlling of the robots to navigate to a destination location as taught by Scott. Scott states, “combine robots and smart devices into the same monitoring and control framework; integrate data from each device to our cloud database in a common communication protocol so any single data point can be used as required across all devices, such as updating maps that are used by multiple devices; utilize the same localization and navigation algorithms on different mobile devices with different platform kinematics for individual and co-robot navigation; autonomously path plan a robot's trajectory from one point on the map to another” (Scott, Page 22, Paragraph 0048).

	Regarding claim 18, the combination of Solanki and Scott, as applied to claim 17 above, teaches the transportation robot control device communicates with the transportation robot via a peer to peer network (Solanki, Page 3 Paragraph 0026 “In an exemplary embodiment, the vehicle control device 110 communicates with the AGV 102 over a wireless communication network, such as a Wi-Fi network”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17062002, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW HO/               Examiner, Art Unit 3669                                                                                                                                                                                         

/ANSHUL SOOD/Primary Examiner, Art Unit 3669